          Case 2:20-cv-02092-APG-VCF Document 23 Filed 09/13/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ZAKARI PERRY,                                          Case No.: 2:20-cv-02092-APG-VCF

 4          Plaintiff                                          Order for Status Report

 5 v.

 6 EXPERIAN INFORMATION SOLUTIONS,
   INC. and CONN APPLIANCES, INC.,
 7
          Defendants
 8

 9         In December 2020, I stayed this case between plaintiff Zakari Perry and defendant Conn

10 Appliances, Inc. so the parties could pursue arbitration. ECF No. 11.

11         I THEREFORE ORDER that by October 13, 2021, plaintiff Zakari Perry and defendant

12 Conn Appliances, Inc. file a joint status report.

13         DATED this 13th day of September, 2021.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
